DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 06/14/2022.
Claims 1, 4-6, 9-14 are pending.

Response to Amendment

Applicant has amended independent claims 1, 6 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 2-3, 7-8 have been canceled by the Applicant.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or “step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material, or acts within the claim itself to entirely perform the recited function.

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an office action.

Claim 6 is presumed to invoke 35 U.S.C. 112(f) because these claims recites “an allocation module for”, “an assignment module for”, “determination module”. These claim elements are similar to the “means for” language and have been interpreted under 35 USC 112(f) because claim limitations recites “module” which is a generic placeholder, and generic placeholder is modified by functional language and linked by the transition word “for”, and there generic placeholder “module” is not modified by the sufficient structure or material for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: figure 4 and specification [0037] [0038].

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 4-6, 9-14 are rejected under 35 U.S.C. §112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 6 recites “each data item has a sequential memory address in the storage”. It is unclear if “each” data items is referring to the requested data items or data items in the entire storage having sequential address. It is also unclear if the given order is the order of requesting or order of the data items in the storage.

Claims 6 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2011/0296129 A1, hereafter Arai) in view of Dubrovsky et al. (US 2018/0091534 A1, hereafter Dubrovsky) and further in view of Kim (US 2019/0164615 A1).

Arai and Dubrovsky were cited in the last office action.

As per claim 1, Arai teaches the invention substantially as claimed including a method of requesting data items from storage in a given order ([0073] fig 7 read unit, issues memory read request, request specifying the address to be accessed and data length to be read, transfer source address 23000h , subsequently read unit issues a memory read request, specifying the address to be accessed and data length to be read  S8020),  the method comprising: 
allocating each of a plurality of memory controllers a unique identifier (fig 4 memory controller#0-3 [0105] fig 15 memory controller number); 
assigning memory transaction requests for accessing the data items to a memory controller according to the unique identifiers (fig 4 memory controller#0-3 [0105] fig 15 memory controller number [0071] data transfer operation [0073] DMA specifies which memory controller is to be accessed from the transfer source address, determines that the memory controller 231 to which the memory M1 is coupled is to be accessed, memory read request,  with respect to memory controller 231 fig 7 specify memory controller for transfer source address S8010 specify memory controller from transfer destination S8040), wherein each data item has a sequential memory address in the storage; 
requesting the data items from the storage via the memory controllers according to the memory transaction requests ([0073] memory read request is issued to the memory controller [0074] read data, read request, specifying the address to be accessed, data length to be read, from memories M0-M7 [0067] transfer data from memory, transfer instruction to DMA, transfer instruction [0073] DMA specifies which memory controller is to be accessed from the transfer source address, determines that the memory controller 231 to which the memory M1 is coupled is to be accessed, memory read request,  with respect to memory controller 231 fig 7 S8010 - S8040); 
receiving the requested data items from the storage ([0074] receives the read response with the data read from the corresponding one of the memory controllers S8030); 
determining whether a data item of the received data items is the next data item in the given order; and 
processing the data item of the received data items, if it is determined that the requested data item is the next data item in the given order, or buffering the data item of the received data items, if the requested data item is not the next data item in the given order.  

Arai doesn’t specifically teach wherein each data item has a sequential memory address in the storage; and determining whether a data item of the received data items is the next data item in the given order; and processing the data item of the received data items, if it is determined that the requested data item is the next data item in the given order, or buffering the data item of the received data items, if the requested data item is not the next data item in the given order.

	Dubrovsky, however, teaches determining whether a data item of the received data items is the next data item in the given order ([0030] fig 1A is the packet out of order-Yes/No 120 [0031] [0098] client, request, access, document i.e. ordered unit of data items, stored at remote location, data transfer, file [0006] TCP packets i.e. transmitted as ordered packets, segment,  application layer receives data in the correct order); and 
processing the data item of the received data items (fig. 1A 120-No-A fig 1B A-perform pattern matchings 130 i.e. processing), if it is determined that the requested data item is the next data item in the given order ([0030] fig 1A is the packet out of order-No 120 [0031] [0098] [0006]), or 
buffering the data item of the received data items (fig 1A 120-Yes, buffer the packet 125 [0030]), if the requested data item is not the next data item in the given order (fig 1A is the packet out of order 120-yes [0098] [0006]). 

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Arai with the teachings of Dubrovsky of determining if the received data packet is out of order or not, processing the data item if packet is not out of order and buffering the data packet if the packet is out-of-order to improve efficiency (Arai [0006]-[0007] Dubrovsky col 2 lines 5-10 50-55 ) and allow determining whether a data item of the received data items is the next data item in the given order; and processing the data item of the received data items, if it is determined that the requested data item is the next data item in the given order, or buffering the data item of the received data items, if the requested data item is not the next data item in the given order to the method of Arai as in the instant invention.
	Arai and Dubrovsky, in combination, do not specifically teach wherein each data item has a sequential memory address in the storage.
	Kim, however, teaches wherein each data item has a sequential memory address in the storage ([0070] fig. 3 host 2000, sequential read request, when read request received, indicate, consecutive addresses).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Arai and Dubrovsky with the teachings of Kim of sequential read request i.e. request received indicate consecutive addresses of the requested data item to improve efficiency (Arai [0006]-[0007] Dubrovsky col 2 lines 5-10 50-55 Kim [0008] ) and allow data item having sequential memory address in the storage to the method of Arai and Dubrovsky as in the instant invention.

As per claim 4, Arai teaches the storage is any of random-access memory, dynamic-random access memory, or non-volatile memory ([0056] memories, cache, DRAM). 
 
As per claim 5, Arai teaches wherein the memory controllers are dynamic memory access controllers ([0027] fig 5 DMA controller [0066] processors, DMA [0046] storage controller chassis 50).  

Claim 6 recites a processor comprising an allocation module and an assignment module to perform claim elements similar to those of the method claim 1. Therefore, it is rejected for the same rational.
Claim 9 recites the processor of claim 6 to perform claim elements similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 10 recites the processor of claim 6 to perform claim elements similar to those of claim 5. Therefore, it is rejected for the same rational.
As per claim 11, Arai teaches the processor of claim 6, wherein the processor is a machine learning processor ([0056] Application specific integrated circuit fig 3 MP 760 770 ASIC 200 fig. 4).  
Claim 12 recites a transaction management system comprising components similar to those recited in claim 1. Therefore, it is rejected for the same rational.
Claim 13 recites the transaction management system of claim 12 comprising limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites the transaction management system of claim 12 comprising limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Response to Arguments

The previous interpretations of claim 6 under 35 USC §112(f) have been maintained because applicant has not provided any argument and/or support.

The previous objections under 35 USC §112 (b) have been withdrawn. However, some new 35 USC §112 (b) objections have been made.

The previous objections under 35 USC §101 have been withdrawn

Applicant's arguments filed on 01/14/2022 have been fully considered but they are moot in view of new grounds of rejections.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Galon; Yoav (US-9692560-B1) teaches Methods And Systems For Reliable Network Communication
Liu; Han (US-20170371565-A1) teaches Method And Apparatus For Improving Sequential Reading In Nand Flash
NURVITADHI; Eriko (US-20180189234-A1) teaches Hardware Accelerator Architecture For Processing Very-Sparse And Hyper-Sparse Matrix Data
Sargeant; Matthew G. (US-20120005396-A1)  teaches Data Access And Multi-Chip Controller
Sasanka; Ruchira (US-20180165205-A1) teaches Opportunistic Increase Of Ways In Memory-Side Cache


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABU ZAR GHAFFARI/            Primary Examiner, Art Unit 2195